DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-10, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madea (Pat Num 6,020,559).  Madea discloses a novel flat flexible cable that is less expensive and designed in a novel manner to enable positive connection of the cable conductors to respective leads or wires using solder techniques (Figs 1-14).  Specifically, with respect to claim 1, Madea discloses a cable (Fig 1) comprising a cable core (20) formed of an electrically conductive material (Col 3, lines 1-5) and an insulation (top and bottom 24) at least partially encasing the cable core (20), wherein the cable core (20) is exposed in a contact zone (end of cable extending from 28 leftward) in which the cable (Fig 1) contacts an electrical conductor (i.e. connector not shown, Col 3, lines 43-49), wherein the contact zone (end of cable extending from 28 leftward) is filled above and below the cable core (20) until the surface of the contact .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 3, 4, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Madea (Pat Num 6,020,559).  Madea discloses a novel flat flexible cable that is less expensive and designed in a novel manner to enable positive connection of the cable conductors to respective leads or wires using solder techniques (Figs 1-14), as disclosed above with respect to claims 1, 2, & 13 above.  Specifically, with respect to claim 15, Madea discloses a cable connection (not shown, Col 3, lines 43-49) comprising an electrical conductor (not shown) and a cable (Fig 1) including a cable core (20) formed of an electrically conductive material (Col 3, lines 1-5) and an insulation (top and bottom 24) at least partially encasing the cable core (20), an underside and upper side of the cable core (20) are exposed in a contact zone (end of cable extending from 28 leftward) in which a surface of the contact zone (end of cable extending from 28 leftward) is filled flush with a cable surface of the insulation (top and bottom 24, Fig 8).
	However, Madea doesn’t necessarily disclose the cable core is formed from substantially a same material as the electrically conductive contact material (claim 3), nor the contact zone being galvanically filled up (claims 4 & 14), nor the contact zone has a substantially circular cross section (claim 12), nor the cable having a laser weld connection with the electrical conductor (claim 15).

	With respect to claim 12, it would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the contact zone to comprise circular cross section as opposed to oval as shown by Madea, since it has been held that a change in form cannot sustain patentability where involved is only extended application of obvious attributes from a prior art.  In re Span-Deck Inc. vs. Fab-Con Inc. (CA 8, 1982) 215 USPQ 835.
	With respect to claim 15, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the electrical connection of Madea to be done by laser welding, since it is well known in the art of cables that laser welding is commonly utilized to attach two conductive materials having smaller connections because of its ability to have precision welding spots.
Claims 16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Madea (Pat Num 6,020,559) in view of Kirschenbaum (Pub Num 2005/0057262).  Madea discloses a novel flat flexible cable that is less expensive and designed in a novel manner to enable positive connection of the cable conductors to respective leads or wires using solder techniques (Figs 1-14), as disclosed above with respect to claims 15 & 17 above.  
While Madea discloses a cable connection (not shown, Col 3, lines 43-49) comprising an electrical conductor (not shown) and a cable (Fig 1) including a cable core (20) formed of an electrically conductive material (Col 3, lines 1-5) and an insulation (top and bottom 24) at least partially encasing the cable core (20), an underside and upper side of the cable core (20) are exposed in a contact zone (end of cable extending from 28 leftward) in which a surface of the contact zone (end of cable extending from 28 leftward) is filled flush with a cable surface of the insulation (top and bottom 24, Fig 8), Madea doesn’t specifically disclose the contact zone being filled with an electrically conductive contact material above and below the cable core until the surface of the contact zone is substantially flush with the cable surface of the insulation on both the underside and the upper side of the cable core such that the cable core is encased by the electrically conductive contact material (claim 16), nor the contact zone is filled with an electrically conductive contact material, the electrically conductive material applied over the underside and the upper side of the cable core (claim 18), nor a width of the contact zone is greater than a width of the cable core (claim 19), nor the cable core is surrounded by the electrically conductive material in the contact zone (claim 20), nor the electrically conductive material does not extend beyond the cable surface of the insulation on the underside and the upper side of the cable core (claim 21).
	Kirschenbaum teaches a flat cable connection (Figs 1-2), which is reliable to ensure proper connection with connectors (Paragraphs 6 & 7).  Specifically, with respect to claims 16 and 18-21, Kirschenbaum teaches a flat cable connection (Fig 2) comprising a flexible flat cable (100) comprising a cable core of multiple conductors 
	With respect to claims 16 & 18-21, it would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the flat cable connection of Madea to comprise the contact zone being filled with conductive material configuration as taught by Kirschenbaum because Kirschenbaum teaches that such a configuration ensures a flat cable connection (Figs 1-2), which is reliable to ensure proper connection with connectors (Paragraphs 6 & 7).  

Response to Arguments
Applicant's arguments filed February 16, 2021, have been fully considered but they are not persuasive. Specifically, the applicant argues the following
A)	Figure 8 clearly illustrates the internal conductor or core being exposed on 		a single side thereof via the hole 50 (cited contact zone) and the solder is 	
With respect to argument A, the examiner respectfully traverses.  Firstly, it must be stated that the claim limitations of claims 1, 13, or 15 don’t require that the contact zone is filled with conductive material.  Specifically, it is noted that the features upon which applicant relies (i.e., an underside and an upper side of the cable core being exposed in a contact area and filled with conductive contact material that is flushed with the cable core insulation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Claim 1 recites:
“… the contact zone is filled above and below the cable core until a surface of the 	contact zone is substantially flush with a cable surface of the insulation on both 	an underside and an upper side of the cable core”.
Claim 13 recites:
…”filling the contact zone up to above and below the cable core until a surface of 	the contact zone has a height equal to surface of the contact zone substantially 	flush with a cable surface of the insulation on both an underside and an upper 	side of the cable core.”

Below is the Figures of Madea:

    PNG
    media_image1.png
    554
    725
    media_image1.png
    Greyscale


The examiner clearly with respect to claim 1 denotes the specific region of the contact region being (end of cable extending from 28 leftward).  Clearly, the contact region extending from 28 leftward the conductor core (20) are completely exposed when the insulation (top and bottom 24) are removed.  Only after such, are the insulation layers 52 & 46 filled in the contact zone.  While the contact zone also has conductive materials 50, the insulation is what is filled to be flushed with the insulation as shown in Figure 8 (see below):

    PNG
    media_image2.png
    207
    381
    media_image2.png
    Greyscale

	Specifically, the examiner states in the action above that Madea discloses that the contact zone (located at 50) is filled above and below the cable core (20) until the surface of the contact zone (end of cable extending from 28 leftward) may be substantially flush with the cable surface of the insulation (top and bottom 24) on both an underside and an upper side of the cable core (20, Fig 8). Clearly, 52 & 46 are flush with the insulation layers 24 as shown.  Therefore, the claim limitations of claims 1 & 13 are taught and disclosed as explained.   
	With respect to newly submitted claims 16 & 18-21, which specific that the contact zone must be filled with conductive material, such claims are rejected accordingly.
	In light of the above comments, the examiner respectfully states that the 35 USC 102(a)(1) rejection of claims 1 & 13 are rejected properly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, teaches various flat cable comprising electrical connection to .

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/



Primary Examiner
Art Unit 2847
WHM III
February 25, 2021